Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 19, 2018

The Court of Appeals hereby passes the following order:

A18A0675. COURSEY v. GEORGIA DEPARTMENT OF HUMAN SERVICES.

      In this child support modification action, we granted appellant’s motion for
discretionary appeal in order to review the procedure used by the appellee during the
review and modification process. Upon review of the record now before this Court,
we conclude that the superior court committed no legal error and that the appellant
failed to support the factual assertions underlying his enumerations of error with
record evidence. Accordingly, we DISMISS this appeal as IMPROVIDENTLY
GRANTED.



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          06/19/2018
                                               I certify that the above i s a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.